                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

UNITED STATES OF AMERICA                       CRIMINAL ACTION NO. 18-00251-01/02

VERSUS                                         JUDGE S. MAURICE HICKS, JR

ROBERT C. POIMBOEUF (01)                       MAGISTRATE JUDGE HORNSBY
DONNA G. POIMBOEUF (02)

                               MEMORANDUM RULING

      Before the Court is a Motion to Dismiss Superseding Indictment (Record

Document 78) filed by Defendant Robert C. Poimboeuf and Defendant Donna G.

Poimboeuf (“the Poimboeufs” or “the Defendants”). The Poimboeufs move the Court to

dismiss the Superseding Indictment for ongoing violations of their constitutional rights

guaranteed by the Fifth and Sixth Amendments.           See id.   More specifically, the

Poimboeufs contend “dismissal of the Superseding Indictment is necessary because the

United States, acting through the Secretary of Health and Human Services and the

Secretary’s Medicare Administrative Contractor, Novitas Solutions, Inc., unlawfully seized

prior to [I]ndictment more than $4.1 million dollars from the Defendants and has refused

to return the money desperately needed by the Poimboeufs to secure counsel of their

choice and to permit their attorneys to prepare and present the Poimboeufs’ defense to

the criminal charges in the Superseding Indictment.” Id. at 1-2. The Government has

opposed the motion on multiple grounds. See Record Document 80. For the reasons

set forth below, Defendants’ Motion to Dismiss Superseding Indictment (Record

Document 78) is DENIED.
                                    BACKGROUND

       The Poimboeufs have been charged in a Superseding Indictment with one count

of conspiracy to defraud the United States and five counts of making false statements on

income tax returns. See Record Document 29. The Superseding Indictment alleges that

as part of the manner and means used to accomplish the object of the conspiracy, the

Poimboeufs “withheld financial information from Accounting Firms A and B so that

revenue earned by D&G [Holdings, LLC] would not be reported on their tax returns. The

information withheld included bank account information and Forms 1099 issued to D&G

by its customers.” Id. at 3. 1

       The Defendants refer extensively in the instant motion to an opinion issued on July

2, 2019 by the United States Court of Appeals for the Fifth Circuit. See D&G Holdings,

L.L.C. v. Azar, 776 Fed.App’x 845 (5th Cir. 2019). Key portions of the Fifth Circuit’s

opinion are set forth below:

       The parties have asked us to decide a jurisdictional question regarding a
       claim for repayment of Medicare benefits wrongly recouped by a Medicare
       Administrative Contractor (“MAC”).

       ...

       D&G Holdings, LLC, is a Medicare supplier that provides lab services to
       nursing homes and other homebound people in Louisiana. In 2011, a
       Medicare Zone Program Integrity Contractor (“ZPIC”) audited D&G’s
       Medicare claims. Three years later, the ZPIC concluded that D&G had
       overbilled the Medicare program and had consequently received $8.3
       million in excess Medicare reimbursements. Novitas Solutions, Inc., the
       MAC for Louisiana, relied on the ZPIC’s finding and instructed D&G to
       refund the full amount.       D&G challenged Novitas’s overpayment
       determination through the harrowing labyrinth of Medicare appeals.



1D&G Holdings, LLC is a Louisiana limited liability company that does business as
Doctors Lab. See Record Document 29 at 1. The Poimboeufs own, operate, and control
D&G. See id.
                                      Page 2 of 10
       ...

       For over three years, D&G slogged through this administrative morass. It
       emerged victorious: [In 2017,] [t]he Council overturned the overpayment
       determination. When an overpayment determination is overturned, the
       money recouped from a Medicare provider during the administrative-
       appeals process must be returned. 42 U.S.C. § 1395ddd(f)(2)(B). D&G has
       waited for this repayment. It has never come.

       So D&G resorted to the federal courts. It sued the Secretary of the
       Department of Health and Human Services (“Secretary”), invoking the
       district court’s jurisdiction under § 405(g). D&G alleged that the Secretary
       must return the recouped money under § 1395ddd(f)(2)(B). D&G further
       alleged that the total amount recouped—and the amount it was therefore
       owed under § 1395ddd(f)(2)(B)—was $4.1 million, plus interest. On the
       same day D&G filed its complaint, Novitas without explanation made a
       single $1.8 million payment to D&G.

       The district court dismissed D&G’s complaint for lack of subject matter
       jurisdiction under § 405(g). This appeal followed. D&G asks us to find
       jurisdiction under § 405(g) or, in the alternative, allow it to add a mandamus
       claim to its complaint.

Id. at *1-2 (emphasis added). The Fifth Circuit ultimately vacated the district court’s

judgment and remanded the case for reconsideration of the jurisdictional issue in light of

In re Benjamin, 924 F.3d 180 (5th Cir. 2019). See id. The Fifth Circuit did not “address

the correctness of the district court’s July 27, 2018 opinion,” except for one aspect. Id.

The Fifth Circuit stated that the district court’s characterization of Novitas’s decision to

issue D&G a check for $1.8 million as an initial determination under Medicare Act was

wrong. See id. Later, the Fifth Circuit granted the United States’ motion for an extension

of time to file a petition for rehearing until October 16, 2019. See Record Document 33

in D&G Holdings, LLC v. Alex M. Azar, II, Secretary of the U.S. Dep’t of Health and Human

Servs., Civil Action No. 17-1045 (Western District of Louisiana). To date, the civil matter

remains at the Fifth Circuit.




                                       Page 3 of 10
      Relying upon the facts set forth above in relation to D&G’s claim for repayment of

Medicare benefits wrongly recouped by a MAC, the Defendants argue the United States

Attorney’s Office for the Western District of Louisiana “chose to seek the Indictment and

Superseding Indictment in this case while knowing that the government was also engaged

in the pre-trial restraint of the Poimboeufs’ innocent money (e.g., the approximately $3

million dollars of untainted funds that must be returned to them).” Record Document 78

at 5. The Defendants contend “the government cannot, consistent with the Fifth and Sixth

Amendments . . ., restrain ‘innocent’ money needed for the Poimboeufs’ defense and

simultaneously pursue criminal charges against them.” Id. at 5-6.

                                 LAW AND ANALYSIS

I.    Legal Standards.

      Whether grounded in due process or the right to counsel protections of the Sixth

Amendment, “the Constitution guarantees criminal defendants a meaningful opportunity

to present a complete defense.” Crane v. Kentucky, 476 U.S. 683, 690, 106 S.Ct. 2142,

2146 (1986) (internal citations and quotations omitted).        The Sixth Amendment

guarantees that a criminal defendant has “the right to be represented by an otherwise

qualified attorney whom he can afford to hire.” Caplin & Drysdale, Chartered v. U.S., 491

U.S. 617, 624-625, 109 S.Ct. 2646, 2652 (1989); see also Luis v. U.S., 136 S.Ct. 1083

(2016).

      In Luis, the Supreme Court addressed “[w]hether the pretrial restraint of a criminal

defendant’s legitimate, untainted assets (those not traceable to a criminal offense)

needed to retain counsel of choice violates the Fifth and Sixth Amendments.” Luis, 136

S.Ct. at 1088. The statute at issue was Title 18, United States Code, Section 1345, which



                                      Page 4 of 10
“provides that a court may freeze before trial certain assets belonging to a criminal

defendant accused of violations of federal health care or banking laws.” Id. at 1087.

Under the statute, such assets “include: (1) property ‘obtained as a result of’ the crime,

(2) property ‘traceable’ to the crime, and (3) other ‘property of equivalent value.’” Id.,

citing § 1345(a)(2). In Luis, the Government obtained a court order to freeze assets falling

into the third category of property, that is, property untainted by the crime and belonging

fully to the defendant. See id. 2 Luis argued that the order prevented her from paying her

lawyer and, thus, violated her Sixth Amendment “right ... to have the Assistance of

Counsel for [her] defense.” Id. The Supreme Court ultimately agreed, holding “the

defendant in this case has a Sixth Amendment right to use her own ‘innocent’ property to

pay a reasonable fee for the assistance of counsel.” Id. at 1096.

       The Luis court noted that a key fact in the case was that the property was

“untainted; i.e., it belong[ed] to the defendant, pure and simple.” Id. at 1090. The Court

compared this to instances where “the defendant’s ownership interest [was] imperfect,”

such as “a robber’s loot, a drug seller’s cocaine, a burglar’s tools, or other property

associated with the planning, implementing, or concealing of a crime.” Id. The Court

further reasoned that the Government’s restriction upon Luis’ untainted property without

any showing of any equivalent governmental interest in that property was

unconstitutional. See id. at 1092. In concluding that the pretrial restraint of legitimate,

untainted assets needed to retain counsel of choice violated the Sixth Amendment, the




2 In Luis, the district court issued an order prohibiting Luis from “dissipating, or otherwise
disposing of . . . assets, real or personal . . . up to the equivalent value of the proceeds of
the Federal health care fraud ($45 million).” Luis, 136 S.Ct. at 1088.
                                        Page 5 of 10
Court balanced “the nature and importance of the constitutional right taken together with

the nature of the assets” at issue. Id. at 1088.

II.    Analysis.

       The Government has opposed the defense Motion to Dismiss the Superseding

Indictment, arguing (1) there has been no determination regarding how much additional

money, if any, the Department of Health and Human Services (“HHS”) owes D&G, thus

the Defendants cannot establish an ownership interest in the allegedly “seized” assets for

the purposes of their Sixth Amendment claim; (2) even if the balance of the $4.1 million

in Medicare funds at issue is a quantifiable asset owned by the Poimboeufs, the

Government’s conduct is not an impermissible “restraint” of that asset for purposes of the

Sixth Amendment; and (3) the Defendants have not demonstrated they are unable to pay

for their defense counsel of choice, that is, they have not satisfied the “need” requirement.

Record Document 80.

The Defendants’ Ownership Interest

       As noted previously, a key factor in the Supreme Court’s analysis in Luis was that

the property was “untainted; i.e., it belong[ed] to the defendant, pure and simple.” Luis,

136 S.Ct. at 1090. The same can be said here. There is no dispute that HHS paid D&G

approximately $1.8 million in August 2017. It appears this amount represents HHS’s

determination of the amount D&G was owed. This money is available to the Poimboeufs

for use to fund their defense. However, there has been no final adjudication by a court

or a determination by an administrative body of the additional amount owed, if any, by

HHS to D&G. The July 2019 Fifth Circuit opinion addressed a jurisdictional question, not

what additional amount, if any, is due D&G. There has been no determination that “HHS



                                       Page 6 of 10
owes D&G an additional sum certain” or that the contested funds belong fully to the

Defendants. Record Document 80 at 4. Thus, it cannot be said that the funds at issue

belong to the Poimboeufs “pure and simple” or that their ownership interest in such funds

is “perfect.” Luis, 136 S.Ct. at 1090. At best, the Poimboeufs have a tenuous ownership

claim in the restrained Medicare funds.

       Moreover, in order for the Defendants’ constitutional violation claims to succeed,

this Court would be required to (1) insert itself in a separate civil proceeding wherein D&G

is making a claim for repayment of Medicare benefits; and (2) make the legal

determination that D&G is owed an additional sum certain. The civil matter is currently

before the United States Court of Appeals for the Fifth Circuit, as the appellate court

granted an extension of time for the Government to seek a rehearing. Thus, based on

the showing made in the defense motion, this Court does not believe it has the legal

authority to get involved in the substantive merits of the claim for repayment of Medicare

benefits and is unwilling to insert itself in a wholly separate civil matter.

No Impermissible Restraint

       The Government argues that even if the balance of the $4.1 million in Medicare

funds at issue is a quantifiable asset owned by the Poimboeufs, the Government’s

conduct is not an impermissible “restraint” of that asset for purposes of the Sixth

Amendment. Here, the Defendants assert that United States, “through its continued

defense of HHS in the ongoing civil lawsuit, has impermissibly restrained their assets.”

Record Document 80 at 11. While Defendants argue to the contrary, this Court does not

believe that the mere defense of HHS in an ongoing civil matter regarding repayment of

Medicare benefits – one that is disconnected from the instant criminal prosecution – is an



                                         Page 7 of 10
improper Government restraint on assets for purposes of the Sixth Amendment. The

Defendants contend that no “direct connection” between their criminal case and their civil

case is required to implicate their Sixth Amendment rights. See Record Document 81 at

4-11. Yet, many of the cases cited by the Defendants invoked 18 U.S.C. § 1345 as the

civil statute providing the legal authority for the Government to restrain the funds of a

criminal defendant pretrial. See id. Section 1345 allows a court to freeze before trial

certain assets belonging to a criminal defendant accused of violations of federal health

care or banking laws. The alleged restraint in this case was not done pursuant to Section

1345 and any other civil forfeiture statute in relation to the pending criminal matter. In

fact, the alleged restraint is wholly unrelated to the criminal prosecution for conspiracy

and making false statements on income tax returns. Under the circumstances of this

case, this Court finds no improper interference with the Defendants’ Sixth Amendment

right to counsel.

Need

       Finally, the Government argues that the Defendants have not demonstrated they

are unable to pay for their defense and, thus, they have failed to meet the “need”

requirement. The Government maintains that the Poimboeufs have not made a threshold

showing that HHS’s restraint of funds has left them unable to afford their counsel of

choice. The Government points to a line of post-Luis circuit court decisions recognizing

the need-based requirement. See U.S. v. Lindell, 766 Fed.App’x 525, 528 (9th Cir. 2019);

U.S. v. Marshall, 754 Fed.App’x 157, 160 (4th Cir. 2018) (“Because Marshall was

represented by the counsel of his choice, there was no need for the seized funds and,

thus, no Luis error.”). In Lindell, the court stated:



                                        Page 8 of 10
       However, after Luis was issued (and a year after their conviction),
       Defendants for the first time asserted they had actually needed those funds
       to hire private counsel to represent them at trial and for post-trial
       proceedings. The timing of this request suggests that Defendants never
       intended to hire counsel with any allegedly untainted IRA funds, but instead
       merely saw a promising argument for vacating their convictions after Luis
       was handed down. Nothing in the record necessitates a contrary
       conclusion. In these circumstances, it is not clear or obvious that the IRA
       funds were actually needed to pay for counsel at any time.

Lindell, 766 Fed.App’x at 528-529.

       Conversely, the Defendants point to a circuit court decision holding that the

Government could not restrain pretrial the defendant’s innocent assets regardless of

whether the defendant needed the assets or not. See U.S. v. Chamberlain, 868 F.3d 290

(4th Cir. 2017) (en banc); see also U.S. v. Miller, 295 F.Supp.3d 690, 707 n. 8 (E.D. Va.

2018) (“Because Chamberlain specified that the government is not permitted to seize

substitute assets prior to trial, regardless of whether those assets are needed to retain

and pay for counsel and a defense, defendant here is not required to prove that he needs

the seized assets to pay for counsel to be entitled to a release of funds.”). The Defendants

have also submitted the sworn declarations of their lead counsel regarding the

Defendants’ need for the funds. See Record Document 78-1 at 83-91; Record Document

81 at 16.

       In Luis, the Supreme Court addressed “[w]hether the pretrial restraint of a criminal

defendant’s legitimate, untainted assets (those not traceable to a criminal offense)

needed to retain counsel of choice violates the Fifth and Sixth Amendments.” Luis,

136 S.Ct. at 1088 (emphasis added). This need requirement has been interpreted

differently by the circuits and there is no controlling, post-Luis precedent from the Fifth

Circuit. While this Court believes that there has been no violation of the Sixth Amendment



                                       Page 9 of 10
because the Poimboeufs have retained their counsel of choice, it need not make a final

determination as to the need requirement because the Poimboeufs have failed to show a

“perfect” ownership interest in the funds and/or that the Government’s actions in this

instance are an impermissible restraint.

                                     CONCLUSION

        Based on the foregoing analysis, the Court finds that the Defendants’ Motion to

Dismiss Superseding Indictment fails because the Poimboeufs have not shown their

ownership interest in the challenged funds is perfect and that the Government’s actions

in this instance amount to an impermissible restraint for purposes of the Sixth

Amendment.

        Accordingly,

        IT IS ORDERED that the Defendants’ Motion to Dismiss Superseding Indictment

(Record Document 78) be and is hereby DENIED.

        An order consistent with the terms of the instant Memorandum Ruling shall issue

herewith.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 10th day of October,

2019.




                                     Page 10 of 10
